Terral, J.,
delivered the opinion of the court.
Guy Wilson, Herman Wilson, and Roy Wilson were convicted of some crime in the circuit court of Madison county, and were fined and jailed therefor. The prosecution was instituted before a justice of the peace, and is in the following words:
“State of Mississippi, Madison county. Before me, W. G. Dorroh, a justice of the peace of the county aforesaid, James X. Ballou makes oath that on the 3d day of January, 1901, in county aforesaid, Dist. No. 3, state of Miss., Guy Wilson, Herman Wilson, and Roy Wilson, did willfully and feloniously then and there on the same day, willfully and feloniously approach affiant while engaged in his work, and without shadow of law or authority place him under arrest, and did force said affiant to go with them some distance from his work, and at the point of their guns did attempt to obstruct a due process of law by threatening the life of affiant if this said affiant gave testimony against them in a certain charge against them, in which affiant had been summoned as a witness for the state; against the peace and dignity of the state of Mississippi.
“James X. Ballou.
“Sworn to and subscribed before me this 7th day of January, 1901. W. G. Dorroh, J. P.”
The insistence here is that the affidavit charges no crime whatever. Undoubtedly, every charge of crime should be made in direct, concise, and positive terms; but nice objections will not be regarded, and it will be sufficient, if, from the whoie tenor of the charge, the statement be sufficiently, clear to furnish an intelligible description of the manner of committing the offense. In misdemeanors there are no technical terms essen*392tial to the description of the offense, and the pleader may exercise his own ingenuity if a crime be substantially charged. The charge intended to be made is that of attempting to intimidate a witness in the discharge of his duty under § 1222, code 1892, and it is not perceived that the language here fails to specify Avith precision the offense charged against the defendants. If the affidavit had simply alleged that the defendants, at the time and place specified, had, by threats, attempted to intimidate Ballou from testifying in a case ■ against them, it would have been sufficient. Yet the affidavit here charges all that, and much more. It does not use the word “intimidate,” but the language used includes the idea, and charges the thing itself in the strongest terms. It charges the forcible arrest and detention of Ballou by armed men, accompanied by threats to kill him if he should testify against them. The apparent intent of the affidavit to charge a more heinous crime than that described by the statute brings the only confusion to be found in the charge. We think it unnecessary that the affidavit should have specified the case; for that is not material to the essence of the offense, which is attempting by threats to prevent a Avitness from discharging a duty imposed upon him for the due administration of public justice. In many instances a witness is called to testify about a matter where, technically speaking, there is no case in hand, as before the grand jury, or before an inquest, or some like tribunal; and, if there be a case actually in hand, it is but an incident to the charge, and not material to the constitution of the offense. The defendants arrested Ballou in utter disregard of all law. Their words and conduct are the subject of the offense, and no more particularity as to the case or matter in the mind of the Avitness need be given than that specified by the defendants. The defendants, in our opinion, have no ground to complain of the charge against them, unless it be that it is put in a form too vigorous to include a matter of mere intimidation.

Affirmed.